DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This Office Action is in response to remarks filed March 11, 2022. Claims 1-5, 7-12 and 14-21  are pending. Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL.

35 USC § 103 Claim Rejection
On page 7 of the Response, Applicant argue that the neither singular nor  combination of Prakash and Chuang as a whole discloses the features of the amended claims. Specifically, Applicant argue that the combination of Prakash and Chuang teach each microprocessor except for the first microprocessor is configured to take an input from a preceding microprocessor, with which the Examiner agrees; however, clearly outline that the implementation of  the claim feature would have been obvious for one skilled in the art or design choice, since there is not new or unexpected results obtained.  On page 8, Applicant argue that “Prakash discloses implementation of a de-noising convolutional neural network (CNN) model and a frequency domain approach for demosaicing to process raw image data, and subsequently an image reconstruction process based on a CNN based image reconstruction algorithm to obtain images with improved quality (Prakash at Section 3 PROPOSED MODEL). However, Prakash merely discloses the CNN applied to the de-nosing process, whereas the demosaicing process is achieved based on a frequency domain approach that is not based on CNN”. However, this argument is groundless, as the claim previously and as amended only requires one of the processes (denoising or demosaics) to be performed.  Further, Prakash teaches an essentially pixel-level operation that demosaics an image input to the first microprocessor (see section 3.2, [p][001]). 
 	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation " the first microprocessor" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: neural processing unit a first processing unit and a second processing units, in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10-11, 15, 17 and 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205).
 	As to independent claim 1,  Prakash discloses an image processor (denoising CNN model system – see section 31, [p][001]) comprising a plurality of microprocessors configured to operate in series to refine a raw image captured by a camera (color filter array (CFA) is a raw format – see abstract), the microprocessors implements a respective trained artificial intelligence model (note that the networks are trained – see section 3.1, [p][001] with encoder and reconstructor or decoder – see section 3.2.3-3.2.4), wherein: the microprocessor is configured to implement an image transformation operation that performs an operation from a set comprising operations (i) - (ii): (i) an essentially pixel-level operation that demosaics an image input to the first microprocessor (see section 3.2, [p][001]), (ii) an essentially pixel-level operation that denoises the image input to the first microprocessor, and the microprocessor is configured to implement a different operation from the set which comprises the operations (i) - (iii) (note that once the image is demosaiced, reconstruction is carried out – see section 3.2.2); however, Prakash does not expressly disclose comprising a first microprocessor and a second microprocessor, each of which are independent.
 	Chuang discloses a system for reconstructing color images including a first microprocessor and a second microprocessor, each of which are independent (note that a pipeline system is implemented – see [p][0050]). 
 	Chuang and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the system for reconstructing color images of Chuang into denoising CNN model system of Prakash in order to parse the captured image into a plurality of tiles, selecting a subset of the plurality of tiles based at least in part on at least one metric, processing the selected tiles according to a first technique, and selectively processing each unselected tile according to one or more techniques different from the first technique (see [p][0005]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	Note the discussion above; the combination of Prakash and Chuang as a whole teaches the image processor, wherein the image processor is pipelined (see [p][0043] of Prakash); however, none of the cited references expressly disclose each microprocessor except for the first microprocessor is configured to take an input from a preceding microprocessor. It would have been obvious for one of ordinary skill in the art to implement each microprocessor except for the first microprocessor is configured to take an input from a preceding to implement another version of the system, since selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C).

 	As to claim 3, Prakash  teaches the image processor, wherein the image processor is configured to perform demosaicing of the image after de-noising the image (see abstract). 

 	As to claim 5, Prakash  teaches the image processor wherein the essentially pixel-block- level operation comprises colour mapping (for e.g. mapping function to estimate clean latent image – see section 3.1, [p][001]).

 	As to claim 10, Prakash  teaches the image processor, wherein the image processor further comprises a microprocessor configured to enhance detail in the image (note that the image is denoised, thus the image details are enhanced – see abstract).

 	As to claim 11, the combination of Prakash and Chuang as a whole does not teach the image processor, wherein the image processor further comprises a microprocessor configured to perform super-resolution of the image. It would have been obvious for one of ordinary skill in the art to implement a microprocessor configured to perform super-resolution of the image,  since performing enhancing such as super-resolution is will know in the art and is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C). 

	As to claim 12, the combination of Prakash and Chuang as a whole does not teach the image processor, wherein the image processor further comprises a third microprocessor which is configured to independently implement a trained artificial intelligence model, wherein the third microprocessor implements an essentially pixel-block-level operation on the image input to the first microprocessor. It would have been obvious for one of ordinary skill in the art to implement the image processor further comprises a third microprocessor which is configured to independently implement a trained artificial intelligence model, wherein the third microprocessor implements an essentially pixel-block-level operation on the image input to the first microprocessor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI-B).

 	Claims 15, 17 and 19-20 are rejected for the same reasons as set forth in the rejection of the claims 1,3 and 5-6 are image processor claims 1,3 and 5-6 for the method claimed in claims 15, 17 and 19-20. 

 	As to independent clam 21, this claim is similar is scope to claim 1 except claim 1 is an image processor whereas claim 21 is a device with the additionally limitations recited a chip integrated with a plurality of neural processing units thereon; the plurality of neural processing units are configured to operate in series to refine a raw image captured by a camera, wherein the neural processing units comprise a first processing unit and a second processing unit, wherein each of the first and second processing units independently implements a respective trained artificial intelligence model. The combination of Prakash and Chuang was a whole teach a chip integrated with a plurality of neural processing units thereon (see Fig 1 of Prakash); the plurality of neural processing units (see Fig 1 of Prakash) are configured to operate in series to refine a raw image captured by a camera (color filter array (CFA) is a raw format – see abstract of Prakash), wherein the neural processing units comprise a first processing unit and a second processing unit, wherein each of the first and second processing units independently implements a respective trained artificial intelligence model (note that the networks are trained – see section 3.1, [p][001] with encoder and reconstructor or decoder – see section 3.2.3-3.2  of Prakash).
 	
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205) as applied to claim 1 further in view of Ovsiannikov (Pub No.: 20100066857). 
 	As to claim 2, the combination of Prakash  and Chuang as a whole does not teach the image processor as, wherein the image processor is configured to perform an automatic white balancing operation prior to demosaicing an image.
 	Ovsiannikov discloses system for white balance calibration including wherein the image processor is configured to perform an automatic white balancing operation prior to demosaicing an image (see [p][0032]).
	Chuang,  Ovsiannikov and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the system for reconstructing color images of Chuang into denoising CNN model system of Prakash in order to parse the captured image into a plurality of tiles, selecting a subset of the plurality of tiles based at least in part on at least one metric, processing the selected tiles according to a first technique, and selectively processing each unselected tile according to one or more techniques different from the first technique (see [p][0005]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 
 	Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is image processor claim for the method claimed in claim 16.

Claims 4, 7-9, 14 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205) as applied to claim 1 further in view of Hasinoff et al (Pub No.: Burst photography for high dynamic range and low-light imaging on mobile cameras). 
 	As to claim 4, the combination of Prakash and Chuang as a whole does not teach, wherein the essentially pixel-block- level operation comprises dynamic range compression.
 	Hasinoff discloses a computational photography pipeline including wherein the essentially pixel-block- level operation comprises dynamic range compression (see section 3, [p][002], step 3 – where the dynamic range is compressed using local tone mapping).
 	Chuang,  Hasinoff and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the computational photography pipeline of Hasinoff into denoising CNN model system of Prakash as modified by Chuang in order to capture multiple image then compressing the dynamic range using local tone mapping (see section 3, [p][002], step 3).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 7, Prakash  and Chuang as a whole does not teach, wherein the image processor is configured to generate an output that is a compressed representation of an image input to the image processor. Hasinoff discloses computational photography pipeline including wherein the image processor is configured to generate an output that is a compressed representation of an image input to the image processor (see description of Fig 3). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4. 

 	As to claim 8, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a microprocessor configured to perform multi-frame noise reduction. Hasinoff discloses computational photography pipeline including a microprocessor configured to perform multi-frame noise reduction (frame merging for realizing noise reduction – see section 5, [p][001]). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	As to claim 9, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a microprocessor configured to increase the contrast to noise ratio of short exposure images. Hasinoff discloses computational photography pipeline including a microprocessor configured to increase the contrast to noise ratio of short exposure images (see section 3, [p][011] – “The number we capture, N, is a tradeoff. In low light, or in very high dynamic range scenes where we will be
boosting the shadows later, we want more frames to improve signal-to-noise ratio, but they take more time and memory to capture”).  Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.
 	
 	As to claim 14, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a module configured to perform an image sharpening operation. Hasinoff discloses computational photography pipeline including wherein the image processor further comprises a module configured to perform an image sharpening operation (note that image sharpen is also done – see Fig 3). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is image processor claim for the method claimed in claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 24, 2022